Ex. 99.05 Southern Company Consolidated Earnings (In Millions of Dollars) Three Months Ended September Year-to-Date September Change Change Income Account- Retail Revenues- Fuel $ Non-Fuel Wholesale Revenues Other Electric Revenues 1 26 Non-regulated Operating Revenues 17 21 53 63 Total Revenues Fuel and Purchased Power Non-fuel O & M Depreciation and Amortization 4 Taxes Other Than Income Taxes 3 24 Total Operating Expenses Operating Income Other Income, net 41 42 Interest Charges Income Taxes Net Income 99 Dividends on Preferred and Preference Stock of Subsidiaries 17 17 0 49 49 0 NET INCOME AFTER DIVIDENDS ON PREFERRED AND PREFERENCE STOCK (See Notes) $ $ $ 99 $ $ $ Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications and rounding may be different from final results published in the Form 10-Q.
